DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2019 and December 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0145254 to Shekhar et al. (hereinafter Shekhar).
Regarding independent claim 1, Shekhar discloses an apparatus for calibrating a probe that includes an image sensor and a magnetic field sensor (Fig. 6 and para. 0075-0077), the apparatus comprising:
a jig (trocar 606) configured to hold the probe (laparoscope 600);
a magnetic field generator configured to generate at least one magnetic field having a predefined direction in alignment with the jig (tabletop field generator generates a magnetic field, at para. 0040, 0043 and 0090);
an optical target aligned with the jig so that the image sensor in the probe is able to capture an image of the optical target while the probe is held in the jig (calibration pattern 417, Fig. 4 and at para. 0049, 0050, 0077); and
processing circuitry configured to receive from the probe a signal output by the magnetic field sensor in response to the at least one magnetic field and the image captured by the image sensor while the probe is held in the jig, and to calibrate an alignment of the image sensor relative to the magnetic field sensor responsively to the received signal and the received image (a rotation angle may be calculated from the initial pose, and the current pose based upon spatial-tracking data of the two EM sensors 611. A rotation-corrected projection of corner points may be obtained and the initial calibration and may be compared with detected corner points using the RMS re-projection error, at para. 0077, 0096).
Illustrated below is Fig. 6 of Shekhar, marked and annotated, for the applicants reference. 

    PNG
    media_image1.png
    717
    870
    media_image1.png
    Greyscale

Independent claim 12, recites similar features as those of independent claim 1 and those features are rejected on the same grounds.  Additionally, Shekhar discloses a method for calibrating a probe that includes an image sensor and a magnetic field sensor (the present disclosure relates to a system and method for calibration of a rigid endoscope, at para. 0008).  
Regarding claims 2 and 13, Shekhar discloses wherein the processing circuitry is configured to calibrate an alignment of the magnetic field sensor to the at least one magnetic field generated by the magnetic field generator responsively to the received signal (the present disclosure generally relates to systems, apparatuses, and methods for calibrating oblique-viewing rigid endoscopes in order to minimize calibration parameter inaccuracies, at para. 0009-0011, 0034, 0050 and 0057, i.e., the calibration of the device includes calibrating an alignment of the magnetic field sensor).  
Regarding claims 3 and 14, Shekhar discloses wherein the processing circuitry is configured to store the alignment of the image sensor relative to the magnetic field sensor and the alignment of the magnetic field sensor to the at least one magnetic field in a storage device comprised in the probe (the processing device includes a CPU 1343 which performs the processes described above.  The process data and instructions may be stored in memory 1331, at para. 0056, 0100).
Regarding claims 4 and 15, Shekhar discloses wherein the processing circuitry is configured to compute a sensitivity of the magnetic field sensor responsively to the received signal (the geometric relationship between the calibration pattern 417 and the EM sensor 411 of the tube phantom 416 may be fixed, thereby enabling laparoscopic calibration from a single image of the calibration plate 415 at an arbitrary angle, at para. 0050, 0090 and Table 1).
  Regarding claims 5 and 16, Shekhar discloses wherein: the optical target comprises multiple alignment features (Figs. 4 and 9, calibration pattern 417, para. 0050); the received image includes at least some alignment features of the multiple alignment features (Figs. 4 and 9, the magnified views of FIG. 9 demonstrate the correlation between the detected corner points and the rotation-corrected projection of corresponding comer points, at para. 0085); and the processing circuitry is configured to compute an optical-aberration correction for the image sensor responsively to respective positions of respective ones of the at least some alignment features in the received image (FIG. 9 demonstrates, at a macroscopic level, the rotation-corrected projection of corner points superimposed on the original image, at para. 0086).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar.
Regarding claims 6 and 17, Shekhar fails to disclose wherein the processing circuitry is configured to compute the optical-aberration correction for the image sensor responsively to a curvature of at least one line defined by the respective positions of respective ones of the at least some alignment features in the received image.  
However, Shekhar discloses that the calibration pattern 417 may comprise alternating black and white squares, each containing a unique marker, thereby making corner detection
robust even in the case when partial images of the calibration pattern 417 are acquired (at para. 0050).  That is, Shekhar discloses using alignment features to compute the optical-aberration for the image sensor and thus suggests wherein the processing circuitry is configured to compute the optical-aberration correction for the image sensor responsively to a curvature of at least one line defined by the respective positions of respective ones of the at least some alignment features in the received image.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to have modified Shekhar so that the processing circuitry is configured to compute the optical-aberration correction for the image sensor responsively to a curvature of at least one line defined by the respective positions of respective ones of the at least some alignment features in the received image.  This would have been done to correctly calibrate the apparatus even when partial images of the calibration pattern are acquired, as taught by Shekhar at para. 0050.   
Regarding claims 7 and 18, Shekhar discloses wherein: the optical target includes multiple alternating rectangular sections (the calibration pattern may comprise alternating black and white square, at para. 050); and the processing circuitry is configured to find respective boundaries between respective ones of the rectangular sections corresponding with respective ones of the multiple alignment features (the calibration pattern 417 may comprise alternating black and white squares, each containing a unique marker, thereby making comer detection robust even in the case when partial images of the calibration pattern 417 are acquired, at para. 0050).
Regarding claims 8 and 19, Shekhar discloses wherein a central boundary between ones of the rectangular sections corresponds with a central alignment feature of the multiple alignment features (center of calibration pattern 417, at para. 0050).
Shekhar fails to disclose that the processing circuitry is configured to calibrate the alignment of the image sensor relative to the magnetic field sensor responsively to the position of the central alignment feature in the received image.
  However, as noted above, Shekhar discloses a pattern including a central alignment feature and calibrating the device based on the pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shekhar so that the processing circuitry is configured to calibrate the alignment of the image sensor relative to the magnetic field sensor responsively to the position of the central alignment feature in the received image, as suggested by Shekhar.  This would have been done to properly calibrate the device based on the various features of the calibration pattern. 
Regarding claims 9 and 20, Shekhar discloses wherein: the optical target is configured to be rotated around the central alignment feature (the camera image may rotate about a point in the image plane at para. 0050) and the processing circuitry is configured to: receive a plurality of respective images captured by the image sensor of the optical target at multiple respective rotational positions of the optical target (Pose 1 and Pose 2, at para. 0055-0061); and compute the optical-aberration correction for the image sensor responsively to the respective positions of respective ones of the at least some alignment features in the respective received images (comparison may be made between the two recorded calibrations and the calibration that minimizes RMS re-projection error may be set as the initial calibration, wherein its corresponding pose may be set as the initial pose, at para. 0062).

Claim(s) 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar in view of US 2008/0183075 to Govari et al. (hereinafter Govari).
Regarding claims 10 and 21, Shekhar fails to disclose wherein the magnetic field generator comprises three calibration-coil sets respectively aligned with three orthogonal axes of a magnetic coordinate frame; the magnetic field sensor includes three position coils; and the processing circuitry is configured to: actuate the calibration-coil sets to generate magnetic fields for detection by the position coils; and calibrate, for each of the position coils, an alignment with the magnetic coordinate frame responsively to signals received from position coils. 
However, magnetic field generators comprising three calibration-coil sets respectively aligned with three orthogonal axes of a magnetic coordinate frame are well known in the art and commonly used to calibrate instruments.
For example, in the same field of endeavor, Govari discloses an apparatus for calibration of a probe that includes a magnetic position sensor. One or more field generators, fixed to the framework, generate a magnetic field of known spatial characteristics. A jig, fixed to the framework, holds the probe within the magnetic field of the one or more field generators, in an orientation suitable for the imaging device to image the phantom. A processor processes position and image signals from the probe in order to calibrate coordinates of the imaging device relative to the position sensor (abstract).  Govari further discloses that the field generators comprise three pairs of Helmholtz coils, each pair oriented along the X, Y and Z axis, as para. 0026.  
That is, Govari discloses wherein the magnetic field generator comprises three calibration-coil sets respectively aligned with three orthogonal axes of a magnetic coordinate frame; the magnetic field sensor includes three position coils; and the processing circuitry is configured to: actuate the calibration-coil sets to generate magnetic fields for detection by the position coils; and calibrate, for each of the position coils, an alignment with the magnetic coordinate frame responsively to signals received from position coils.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shekhar as taught by Govari.  This would have been done to accuracy in the calibration of a tool, as taught by Govari at para. 0035. 
Regarding claim 11, modified Shekhar discloses wherein each of the calibration-coil sets is a Helmholtz coil (Helmholtz coils 48, 50 and 52, Govari at para. 0026 and 0035).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0028819 to Nakano discloses a measuring endoscope apparatus including an imaging section that images a subject to generate an image; a display that displays the image; a measuring section that measures the dimensions of the subject based on the image; an input section that inputs a first calibration data of a calibrator used when the measuring endoscope apparatus is adjusted; and a recording section that associates a second calibration data of the measuring endoscope apparatus including a first value obtained when the measuring section measures the calibrator based on a calibrator image obtained when the imaging section images the calibrator, and the first calibration data and a second value obtained when the measuring section measures a measurement object based on an object image of the measurement object that is different from the calibrator, with the object image and records an associated data on a recording medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858